BUSSEY, Judge:
This is an original proceeding in which petitioner seeks modification of judgments and sentences rendered against him in the District Court of Oklahoma County, cases no. 32819 and 32985.
We have repeatedly held that in a habeas corpus proceeding where the trial court had jurisdiction of the person, subject matter, and authority under law to pronounce the judgment and sentence, and the judgment and sentence imposed is well within the terms of the statute, this Court is without authority to modify the same.
We are of the opinion, and therefore hold, that the petitioner has wholly failed to state facts sufficient to grant the relief prayed for, and the writ is accordingly denied. Writ denied.
NIX, P. J., and BRETT, J., concur.